Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 1, line 9, “vessela” has been changed to – a --.

Authorization for this examiner’s amendment was given in an interview with Gregory Chrisman on May 13, 2022.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778